Order entered November 4, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00341-CV

                          SHANEKA BUSBY BAKER, Appellant

                                             V.

                           FORREST REGGIE CARR, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04681-D

                                         ORDER
       Before the Court is appellant’s November 2, 2016 second motion for extension of time to

file appellant’s reply brief. We GRANT the motion and ORDER appellant’s reply brief filed on

or before November 14, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE